FILED
                            NOT FOR PUBLICATION                                MAY 06 2011

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DIANE ROXBURY,                                   No. 10-35370

               Plaintiff - Appellant,            D.C. No. 6:08-cv-00951-HO

  v.
                                                 MEMORANDUM*
COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael R. Hogan, District Judge, Presiding

                              Submitted May 4, 2011**
                                 Portland, Oregon

Before:        KOZINSKI, Chief Judge, BEA and IKUTA, Circuit Judges.

       The district court didn’t abuse its discretion in determining that Roxbury is

not entitled to an immediate award of benefits because, even crediting the state

doctors’ opinions as true, it’s not “clear from the record that the ALJ would be

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                                page 2
required to find the claimant disabled” given the state doctors’ conclusion that

Roxbury had no limitations on handling or fingering. Smolen v. Chater, 80 F.3d
1273, 1292 (9th Cir. 1996). Moreover, there are “sufficient unanswered questions

in the record that the district court’s determination to remand the case for further

proceedings was not an abuse of discretion.” Harman v. Apfel, 211 F.3d 1172,

1180 (9th Cir. 2000); see also Strauss v. Comm’r of the Soc. Sec. Admin., No. 10-

35139, 2011 WL 1108221, at *2 (9th Cir. Mar. 28, 2011).


      AFFIRMED.